Citation Nr: 0602192	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of traumatic degenerative joint disease of the 
right knee, currently reduced from 20 percent to 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1976 to 
April 1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In December 
2005 the veteran testified at a Board hearing.  During his 
hearing the veteran appeared to raise a service connection 
claim for his right knee scar, which appears to be a residual 
of his service-connected right medial meniscectomy.  The 
Board hereby refers this matter to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level. 38 C.F.R. § 3.105(e).  In this case, the RO 
satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(2)(i).  The RO satisfied the requirements by allowing a 
60-day period to expire before assigning the reduction 
effective date.  In the present case, the RO proposed to 
reduce the schedular rating for the veteran's service-
connected traumatic degenerative joint disease of the right 
knee to a 10 percent rating via a an April 2002 rating 
decision, and the veteran was notified of such proposal via a 
May 20, 2002 letter.  Subsequently, the RO actually reduced 
the rating for the veteran's service-connected traumatic 
degenerative joint disease of the right knee to a 10 percent 
rating effective October 1, 2002 in a July 2002 rating 
decision, and the veteran was notified of such reduction via 
a July 29, 2002 letter.  As such, it appears the RO met the 
requirements of the regulation for setting the effective date 
of the reduction.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  As well, 
this regulation provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).

In the present case, the veteran testified at his December 
2005 Board hearing that his service-connected right knee 
disorder warrants a higher rating than 20 percent as it 
increased in severity since has last VA examination in 
February 2003.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  



Thus, this matter is REMANDED to the RO for the following:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected traumatic 
degenerative joint disease of the right 
knee.  It is imperative that the claims 
file be made available to the examiner in 
connection with the examination.  The 
examination should include any diagnostic 
tests or studies for an accurate 
assessment of the disorder.  Examination 
findings should be reported to allow for 
range of motion evaluations as well as 
for consideration of functional loss due 
to pain and weakness causing additional 
disability beyond that reflected on range 
of motion measurements.  

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
re-evaluate the veteran's service-
connected right knee disorder.  Unless 
the benefit sought is granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


